DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 12/13/2021.
Claim 7 has been canceled.
Claims 1, 14 and 20 have been amended.
Claims 1-6 and 8-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 

Response to Arguments
The objection to the specification has been withdrawn as the issue has been corrected by the Applicant.
Applicant's arguments filed on 12/13/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-10 of the Remarks that neither Chai nor Frost, alone or in combination, discloses or render obvious, the limitations “determining that the requested management action does not match the scope of authority of the MDM authority that is specified in the table or other data structure,” “determining a different management action that is specified in the table or other data structure for the MDM authority,” and “modifying a scope of the requested management action to match the determined scope of authority by translating the requested management action to be the different management action that is specified in the table or other data structure for the MDM authority”.
In response to the above arguments, Examiner respectfully disagrees.  Chai in view of Frost, either alone or in combination, does teach determining that the requested management action does not match the scope of authority of the MDM authority that is specified in the table or other data structure (Chai: paragraphs 0020-0021, 0038, 0040, 0099 and 0120, “the management command processing unit is configured to process the management command, when the direct right judging unit determines that the DM server has the direct right or the indirect right judging unit determines that the 
Chai in view of Frost further teaches “determining a different management action that is specified in the table or other data structure for the MDM authority,” (Frost: paragraphs 0153, 0158, 0188 and 0223, “the pseudo device may modify the one or more commands. For example, in step 1310, the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor”, [Examiner notes that the modified command of the received request is triggered when there is a mismatch between policies is mapped to the limitation “determining a different management action that is specified in the table or other data structure”]); “modifying a scope of the requested management action to match the determined scope of authority by translating the requested management action to be the different management action that is specified in the table or other data structure for the MDM authority” (Frost: paragraph 0223, “The modified command may be configured to perform an operation at the physical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US 20110196966) (hereinafter Chai) in view of Frost (US 20150188777) (hereinafter Frost).

receiving from a mobile device management (MDM) authority a request to perform a management action with respect to the mobile device (); determining a scope of authority of the MDM authority with respect to the mobile device (Chai: paragraphs 0035-0037 and 0097, “it is judged whether the DM server has a direct right of executing a management command on the target node.”), wherein determining the scope of authority comprises performing a look up in a table or other data structure in which data reflecting grants of authority to one or more MDM authorities are stored (Chai: paragraphs 0038-0039 and 097-0098, “the terminal device may judge according to a value of an ACL of the target node whether the DM server has a direct right of executing the management command on the target node”); determining that the requested management action does not match the scope of authority of the MDM authority that is specified in the table or other data structure for the MDM authority (Chai: paragraphs 0020-0021, 0038, 0040, 0099 and 0120, “the management command processing unit is configured to process the management command, when the direct right judging unit determines that the DM server has the direct right or the indirect right judging unit determines that the DM server has the indirect right”…“if the judging result is that the Get item does not include any identifier of the DM servers, it indicates that the DM server does not have the direct Get right for the ACL of the node, and step 57 is performed”, [Examiner notes when a requested command from a DM server does not have a direct right which is broadly mapped to the requested management action does not match the scope of authority.  Furthermore, the ACL is broadly interpreted as the table or other data structure recited in the claims]); causing the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device (Chai: paragraphs 0111-0112 and 0122-0124, “Based on this embodiment, to execute a certain DM command, such as Add, Delete, Replace, Get, or Copy, on a certain managed node in a DMT of a terminal device, the DM server firstly needs to have a right of executing the management command on the node, and then sends the management command”).  
Chai does not explicitly disclose the following limitations which are disclosed by Frost, determining a different management action that is specified in the table or other data structure for the MDM authority (Frost: paragraphs 0153, 0158, 0188 and 0223, “the pseudo device may modify the one or more commands. For example, in step 1310, the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor”, [Examiner notes that the modified command of the received request is triggered when there is a mismatch between policies is mapped to the limitation “determining a different management action that is specified in the table or other data structure”]); modifying/modify a scope of the requested management action to match the determined scope of authority by translating the requested management action to be the different management action that is specified in the table or other data structure for the MDM authority (Frost: paragraph 0223, “The modified command may be configured to perform an operation at the physical end user device once the command is received by the physical end user device. For example, the modified command may be configured to deploy resource data from the pseudo causing/cause the different management action that is within the scope of authority of the MDM to be performed with respect to the mobile device (Frost: paragraphs 0221-0226, “The modified command may be configured to perform an operation at the physical end user device once the command is received by the physical end user device.”).  Chai and Frost are analogous art because they are from the same field of endeavor, managed mobile applications.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chai and Frost before him or her, to modify the system of Chai to include the modified command based on one or more policy-enforcement profiles of Frost.  The suggestion/motivation for doing so would have been to provide more efficient, effective, functional, and convenient ways of controlling how mobile devices can be used, what resources mobile devices can access, and how the applications and other software running on these devices can interact with other resources (Frost: paragraph 0003).



Regarding claim 20, claim 20 discloses a product claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Regarding claims 2 and 15, Chai as modified further discloses wherein a request is received at a management broker configured to facilitate management of the mobile device by the one or more MDM authorities, each within a corresponding scope of authority that has been granted to that MDM authority (Frost: paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor.”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claims 3 and 16, Chai as modified further discloses wherein the management broker comprises an app or other software entity installed on the mobile device (Frost: paragraphs 0139, 0150 and 0214-0215, “The pseudo device 

Regarding claims 4 and 17, Chai as modified further discloses wherein the management broker is configured to manage the mobile device on behalf of the one or more MDM authorities at least in part via interactions with an MDM agent installed on the device (Frost: paragraphs 0151-0152, “The pseudo device representative of the physical end user device may be established within one or more policy management servers of the cloud computing environment. The pseudo device may receive an MDM agent associated with an MDM service provider provided during provisioning of the pseudo device for use with that MDM service provider. As a result, the pseudo device may maintain multiple MDM agents in memory associated with the pseudo device. The pseudo device may communicate with the MDM cloud agent running on the physical end user device such that the MDM cloud agent may perform functions of one or more different MDM agents at the physical end user device. The MDM cloud agent may perform the functions of the one or more MDM agents while appearing as a single MDM cloud agent on the physical end user device”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claim 5, Chai as modified further discloses wherein the MDM agent comprises a native MDM agent associated with an operating system of the mobile device (Frost: paragraphs 0149 and 0214, “the pseudo device may send a command, query or request to the physical end user device requesting the physical end user device (and/or an MDM cloud agent installed on the physical end user device) to send the pseudo device the current device state information of the physical end user device. The current device state information may include, for example, an indication of which policy-enforcement profile is currently in use on the physical end user device, an indication of the current enterprise resources in use by the physical end user device, the geographic location of the physical end user device, an indication of whether the physical end user device is within a geographic fence set by the one of the MDM service providers, or any other information”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claim 6, Chai as modified further discloses wherein the management broker comprises a cloud-based management proxy or other server (Frost: paragraph 0110, 0116, 0148-0149 and 0151, “a cloud computing environment (e.g., one or more servers, blade servers, thin-clients, computers, tablet computers, laptop computers, or other type of computing device)”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

wherein the scope of authority is defined by an owner or other user of the mobile device (Chai: paragraphs 0035-0037 and 0097, “it is judged whether the DM server has a direct right of executing a management command on the target node.”).

Regarding claim 9, Chai as modified further discloses wherein the MDM authority comprises a personal domain of authority reserved to the owner or other user of the mobile device and the scope of authority represents a scope of authority reserved by the owner or other user to him/herself personally (Frost: paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor.”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claim 10, Chai as modified further discloses wherein causing the different management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes causing the different management action to be performed to an extent indicated by the scope of authority (Frost: paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the 

Regarding claims 11 and 19, Chai as modified further discloses wherein causing the different management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes causing the different management action to be performed with respect to a subset of data on the mobile device as indicated by the scope of authority (Frost: paragraphs 0138, 0142 and 0228, “The selective wipe command may be configured to cause a subset of applications associated with the first MDM service provider 812 and data associated with the subset of applications to be deleted. The selective wipe command may be further configured to cause personal applications and data associated with the personal applications, as well as the policy-enforcement profile 816 associated with the first MDM service provider 812, to be maintained. For example, the selective wipe command may cause the physical mobile device 824 to delete any data associated with the first MDM service provider 812 at the physical mobile device 824 while not deleting any personal data and/or data independent of the first MDM service provider”).

wherein the mobile device is associated with a plurality of MDM authorities, wherein each of the plurality of MDM authorities has a corresponding scope of authority (Frost: see figures 7 and figures 12-13 and paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor.”).  The same motivation to modify Chai in view of Frost, as applied in claim 1 above, applies here.

Regarding claim 13, Chai as modified further discloses wherein causing the different management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes filtering a result data provided by the mobile device in response to the request to filter out data that is not within the scope of authority (Frost: see figures 7 and figures 12-13 and paragraphs 0137 and 0221-0224, “The first pseudo device 806 may then modify the command prior to sending the command to the physical mobile device”… “the pseudo device may modify the received first command to produce a modified command. The modification may be based on one or more policy-enforcement profiles, policies of one or more MDM service providers, the current state of the physical end user device, and/or any other factor.”).  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed here,
Eberlein (US 20150222665) discloses a system may include a request handler, a security policy checker, and a processor. The request handler may handle at least one requested action for a file on a mobile client device of a user side. The security policy checker may check the at least one requested action based upon a plurality of settings of the mobile client device.
Qureshi (US 8813179 B1) discloses a mobile device management agent may monitor state information associated with a mobile computing device. The monitored state information may be analyzed on the mobile computing device and/or by one or more policy management servers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRANG T DOAN/Primary Examiner, Art Unit 2431